Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 27, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  160151 & (118)                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  In re N. J. PENDER, Minor.                                        SC: 160151                         Megan K. Cavanagh,
                                                                    COA: 345008                                         Justices
                                                                    Wayne CC Family Division:
                                                                    16-523759-NA

  _______________________________________/

         On order of the Court, the application for leave to appeal the July 9, 2019
  judgment of the Court of Appeals and the joint motion are considered. We DIRECT the
  movants to file a brief citing legal authority in support of their joint motion within 28
  days after the date of this order.

        The application for leave to appeal and the joint motion remain pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 27, 2019
         p1120
                                                                               Clerk